I agree in the law of this case as applied by Mr. Justice Olsen. But I cannot concur in concluding, as against the decision of Judge Michael, that there was no waiver. Consideration was not necessary to make appellant's waiver effectual if in fact it was a waiver. Explicitly, he did "accept and assent to the provisions" of the will. Moreover, there is in the record uncontradicted testimony of an admission by him that "he had signed over his share" in his wife's estate to respondent, his son. *Page 326